Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 1 of 19 PageID #: 32048




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

  MAXELL LTD.,

                Plaintiff,                    CASE NO. 5:19-cv-00036-RWS
  v.

  APPLE INC.,                                  JURY TRIAL DEMANDED

                Defendant.



        DEFENDANT APPLE INC.’S MOTION TO STAY PENDING PROCEEDINGS
       AT THE PATENT OFFICE OR, IN THE ALTERNATIVE TO CONTINUE TRIAL
                       DUE TO THE COVID-19 PANDEMIC
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 2 of 19 PageID #: 32049




 I.       INTRODUCTION

          Apple respectfully requests that the Court stay this case pending review of the six

 currently asserted patents by the United States Patent and Trademark Office (“PTO”), or, at the

 very least, continue the March 22 trial to later this year when all trial participants will have had

 the opportunity to receive a COVID-19 vaccine. Because 7 of 10 currently asserted claims are

 now subject to some form of review by the PTO, and the remaining 3 soon will be, it is not

 necessary to risk the health of trial participants before the PTO finishes its review of the 10

 asserted claims. All claims are likely to be cancelled by the PTO, and if any remain after the

 PTO proceedings conclude, then the resulting trial will be streamlined and, more important,

 safer.

          As it currently stands, four out of six patents and seven out of ten claims that Maxell

 asserts are presently subject to review—either in ex parte reexamination (“EPR”) or inter partes

 review (“IPR”) proceedings—by the PTO. U.S. Patent Numbers 6,748,317, 6,580,999, and

 8,339,493, and all asserted claims of each, are under review by the PTO in EPRs. U.S. Patent

 Number 6,329,794, and all asserted claims of that patent are subject to instituted IPR. And

 decisions whether to grant EPR requests regarding U.S. Patent Numbers 6,430,498 and

 7,116,438 are expected any day. Apple respectfully submits that the resources of the Court and

 the parties—and the health of those who would participate in an in-person trial in March—are

 best conserved by staying this case while the PTO completes its work.

          The fact that all 10 currently asserted claims are now or soon will be subject to some

 form of review at the PTO constitutes a material change in circumstance similar to the change

 that recently led Chief Judge Gilstrap to stay two different cases pending EPR notwithstanding

 imminent trials. See Ramot at Tel Aviv Univ. Ltd. v. Cisco Sys., Inc., No. 2:19-CV-00225-JRG,

 2021 WL 121154, at *2 (E.D. Tex. Jan. 13, 2021); AGIS Software Dev. LLC v. Google LLC, No.


                                                   1
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 3 of 19 PageID #: 32050




 2:19-CV-00361-JRG, at *5 (E.D. Tex. Feb. 9, 2021). As Judge Gilstrap recognized, “asserted

 claims that have been rejected in the reexamination proceedings are almost surely to be modified

 in some material way in response to their rejection, and they may be dropped completely,” such

 that if the case were to proceed to trial, “there is a serious risk of wasted resources as to the

 parties and the Court.” Ramot, 2021 WL 121154, at *2. The same is now true here, so the

 parties and the Court would benefit from a stay until the PTO outcomes are final.

        But, even if the Court were not inclined to await those outcomes, the Court should

 minimally continue the trial to later this year, when the trial participants will have had the

 opportunity to be vaccinated for COVID. In November 2020, the Court continued the trial in

 this case to March as a result of the pandemic, but since then the pandemic has only gotten

 worse, particularly in Texas and Bowie County. And scientists have recently discovered a more

 contagious variant of COVID-19 that is beginning to spread in the United States. The CDC has

 warned that this new variant could lead to another increase in new cases, making it uncertain

 what the state of the pandemic in the U.S., Texas, and Bowie County will be as the March 22

 trial nears. At the same time, the vaccine rollout is accelerating, and experts predict that by this

 July, a substantial majority of people who want a vaccine will be able to get one.

        As demonstrated below, Dr. Benjamin Neuman, a virologist and head of the Biology

 Department at Texas A&M University-Texarkana, attests that proceeding with trial in March

 would present a substantial risk to the health and safety of the jurors and jury venire, the

 witnesses, the Court and its staff, the lawyers, and those in the surrounding communities who

 will interact with the trial participants. Declaration of Benjamin Neuman, Ph.D. (“Neuman

 Decl.”), attached hereto as Exhibit 1, ⁋⁋ 19-25. Because of this, Apple requests that at a

 minimum the trial be continued to later in 2021, when the trial participants will have had an




                                                    2
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 4 of 19 PageID #: 32051




 opportunity to be vaccinated. Neither side will be prejudiced by a continuance, whereas

 proceeding with trial now will limit the parties’ opportunity to present a full and fair case

 because several witnesses outside of Texas will be unable to safely appear at trial. Especially

 where many (if not all) of the asserted claims are likely to be cancelled by the Patent Office, such

 a continuance is warranted.

 II.    THIS CASE SHOULD BE STAYED PENDING THE OUTCOME OF POST-
        GRANT REVIEW PROCEEDINGS AT THE PATENT OFFICE.

        Now that review proceedings have been granted or filed on all ten currently asserted

 claims, the Court should exercise its inherent power to control its own docket by staying these

 proceedings. See Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662 (E.D.

 Tex. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). District courts typically

 consider three factors when determining whether to grant a stay pending review proceedings by

 the PTO: “(1) whether the stay will unduly prejudice the nonmoving party, (2) whether the

 proceedings before the court have reached an advanced stage, including whether discovery is

 complete and a trial date has been set, and (3) whether the stay will likely result in simplifying

 the case before the court.” Dkt. No. 587 (citing Fall Line Patents, LLC v. Am. Airlines Grp., No.

 6:17-cv-00202-RWS, 2018 WL 4169251, at *1 (E.D. Tex. May 21, 2018); NFC Techs. LLC v.

 HTC Am., Inc., Case No. 2:13-cv-1058-WCB, 2015 WL 1069111, at *2 (E.D. Tex. Mar. 11,

 2015). “A stay is particularly justified when ‘the outcome of a PTO proceeding is likely to assist

 the court in determining patent validity or eliminate the need to try infringement issues.’”

 Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd., No. 2:15-cv-00011, 2016 WL 1162162, at

 *1 (E.D. Tex. Mar. 23, 2016) (quoting NFC Tech. 2015 WL 1069111, at *1).




                                                   3
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 5 of 19 PageID #: 32052




        A.      All Ten Currently-Asserted Claims Either Are or Will Soon be Subject to
                Review.

        In late 2019 and early 2020, Apple filed IPR petitions challenging all asserted claims in

 the ten originally asserted patents. Apple then moved to stay the case pending the outcome of its

 IPR petitions. See Dkt. No. 239. The Court denied Apple’s motion, but did so without prejudice

 because the PTAB had not issued its institution decisions. See Dkt. No. 298. A few months

 later, the PTAB instituted IPR proceedings on four of the ten originally asserted patents. The

 PTAB, however, denied institution on the remaining six originally asserted patents. Given that

 eight of the 20 originally asserted claims were subject to IPR proceedings, Apple renewed its

 motion to stay last August. Dkt. No. 481. The Court denied Apple’s motion, finding that

 invalidation of the eight instituted claims would not meaningfully simplify the case where the

 majority of the then-asserted claims (12) remained to be resolved in this case. Dkt. No. 587 at 6.

        Following the Court’s ruling, Apple prepared and filed requests for EPR on all remaining

 asserted claims of the currently-asserted patents that are not subject to IPR proceedings.1 Apple

 filed the first of those requests on December 10, 2020 and the last of them on February 12, 2021.

 The Patent Office has now found substantial new questions of patentability as to the currently-

 asserted claims of the ’317 (in two separate reexaminations), ’999, and ’493 patents and

 therefore granted Apple’s requests for EPR on those patents. This means that seven of the ten

 currently-asserted claims are now subject to EPR or IPR proceedings, and the remaining three

 claims are subject to pending requests for EPR, which Apple expects to be granted in the next

 several weeks. See Ex. 2 at 2 (average time from filing to decision on EPR ranges from less than



 1
   On February 2, 2021, Maxell served its Identification of Narrowed Patents and Asserted Claims
 for Trial, narrowing the asserted claims to (1) ’317 patent, claims 1 and 17; (2) ’999 patent, claim
 3; (3) ’498 patent, claim 3; (4) ’438 patent, claims 1 and 4; (5) ’794 patent, claims 1 and 14; and
 (6) ’493 patent, claims 5 and 6. See Ex. 3.


                                                  4
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 6 of 19 PageID #: 32053




 one month to 1.37 months); 37 CFR § 1.515(a) (requiring institution within three months of

 filing for EPR).

        B.      Chief Judge Gilstrap Has Recently Stayed Multiple Cases Under Similar
                Circumstances.

        In circumstances similar to this case, Chief Judge Gilstrap recently stayed a case pending

 EPR less than two months before trial was set to begin. See Ramot, 2021 WL 121154. In that

 case, defendant Cisco filed a motion to stay pending IPR before IPRs were instituted. Id. at *1.

 Judge Gilstrap denied the motion without prejudice, instructing Cisco that it could subsequently

 seek a stay “if and when IPR proceedings are instituted by the PTAB.” Id. The PTAB later

 denied institution of the IPRs on discretionary grounds, and Cisco thereafter filed EPR requests

 on all three asserted patents. Id. Cisco eventually renewed its stay motion pending post-grant

 review. Id.

        On January 13—approximately six weeks before trial was set to begin—Judge Gilstrap

 stayed the case in light of the “high probability that the asserted claims will change in scope as

 part of the reexamination proceedings.” Id. at *2 (noting that “[w]hen claims are rejected in

 an ex parte reexamination proceeding, the patent owner can narrow, cancel, or submit new

 claims.”). As Judge Gilstrap reasoned, “asserted claims that have been rejected in the

 reexamination proceedings are almost surely to be modified in some material way in response to

 their rejection, and they may be dropped completely,” such that if the case were to proceed to

 trial on the current claims, “there is a serious risk of wasted resources as to the parties and the

 Court.” Id. He concluded:

                Although this stay comes late in the progression of this case—with
                discovery complete, pretrial briefing submitted, and jury selection
                impending—there remain significant resources yet to be expended
                by the parties, including at the pretrial conference and preparations
                leading up to an actual trial of this case. In light of the high
                probability that the asserted claims will change in scope as part of
                the reexamination proceedings noted above, the Court finds that


                                                   5
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 7 of 19 PageID #: 32054



                 considering the totality of the circumstances in this case at this
                 time, a stay is warranted.

 Id. Based on the same reasoning, Judge Gilstrap also recently stayed a two-patent case pending

 ex parte reexamination three months before trial was set to begin. See AGIS, No. 2:19-CV-

 00361-JRG, at *5 (E.D. Tex. Feb. 9, 2021). The situation in Ramot and AGIS are similar to the

 instant case.

        C.       As in Ramot and AGIS, the Stay Factors Favor a Stay Pending Review
                 Proceedings in the PTO.

                 1.     Factor One: The Review Proceedings Will Simplify This Case by
                        Eliminating Issues for Trial.

        The most important factor in the stay analysis is whether the stay is likely to simplify the

 issues for trial. See Dkt. No. 587 at 5 (citing Uniloc 2017 LLC v. Samsung Elec. Am., Inc., NO.

 2:19-CV-00259-JRG-RSP, 2020 WL 143360, at *5 (E.D. Tex. Mar. 24, 2020)). As in Ramot

 and AGIS, the pending review proceedings here will meaningfully simplify this case as the PTO

 continues to issue rejections of the asserted claims. As it stands now, seven of the ten currently

 asserted claims are subject to EPR or IPR review, and there is a high likelihood that those claims

 will be cancelled, rejected, or materially amended. For the ’794 patent subject to IPR, the odds

 the PTAB will invalidate the asserted claims are higher than 80 percent. See Ex. 4 at 11. And

 for the other patents, 79 percent of ex parte reexaminations result in the cancellation or

 modification of the reexamined claims. See Ex. 5. Indeed, as Chief Judge Gilstrap recognized,

 claims in reexamination are “almost surely to be modified in some material way in response to

 their rejection, and they may be dropped completely.” Ramot, 2021 WL 121154, at *2. And

 “when a claim is cancelled, the patentee loses any cause of action based on that claim, and any

 pending litigation in which the claims are asserted becomes moot.” Fresenius USA, Inc. v.

 Baxter Int’l, Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013).




                                                   6
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 8 of 19 PageID #: 32055




         With seven out of ten asserted claims in post-grant review (and the other three soon to

 be), it is “past the point of speculation” that the issues in this case will be simplified or

 eliminated through the actions of the PTO. Ramot, 2021 WL 121154, at *2. Even if the post-

 grant review proceedings lead to cancellation of only some of the asserted claims, the issues still

 will be simplified, because the post-grant reviews will add prosecution history that will inform

 infringement and invalidity issues. See NFC Tech. 2015 WL 1069111, at *7 (“[A]ny disposition

 by the PTAB is likely to simplify the proceedings before this Court.”). And for the ’794 patent

 in IPR, estoppel will prevent Apple from arguing in this case that any surviving claims are

 invalid on any ground Apple “raised or reasonably could have raised” in the IPR. See 35 U.S.C.

 § 315(e)(2). Thus, whether the claims survive or not, simplification will occur “to an appreciable

 extent.” See Ramot, 2021 WL 121154, at *2.

                 2.      Factor Two: A Stay Will Not Unduly Prejudice Maxell.

         A stay pending PTO review of all currently-asserted patents is not prejudicial, let alone

 unduly so. In its prior order on Apple’s motion to stay, the Court concluded the prejudice factor

 “cuts slightly against a stay” because “Maxell has an interest in the timely enforcement of its

 patent rights.” Dkt. No. 298 at 3. In the Court’s second order, it explained that because “[t]he

 parties present no new information that would disturb that finding,” the Court concluded “as

 before,” that “the prejudice factor cuts slightly against a stay.” Dkt. No. 587 at 2-3.

         But those findings came at a time when a minority of the asserted claims were subject to

 post-grant review at the PTO. Now, seven out of the ten currently asserted claims are under

 review at the PTO, and the remaining three claims should soon be subject to review. Because

 the PTO has already decided to review a majority of the asserted claims, a stay would not

 prejudice Maxell’s enforcement of its patent rights, given the high likelihood those patent rights

 will be cancelled or modified in a material way. As Judge Gilstrap recognized, proceeding to


                                                    7
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 9 of 19 PageID #: 32056




 trial on claims that are “almost surely to be modified” will not vindicate any new patent rights

 Maxell might obtain as a result of the reexaminations. See Ramot, 2021 WL 121154, at *2. A

 stay will therefore avoid the prejudice associated with the “serious risk of wasted resources as to

 the parties and the Court.” Id. And even if Maxell were to suffer some negligible prejudice as a

 result of a stay, that prejudice is far outweighed by the simplification of issues through the post-

 grant review proceedings. See Ramot, 2021 WL 121154, at *2-3; Realtime Data, LLC v.

 Rackspace US, Inc., No. 6:16-CV-00961, 2017 WL 772654, at *4 (E.D. Tex. Feb. 28, 2017)

 (“[A]s the Court has also recognized in previous cases, concerns such as timely enforcement of

 patent rights are generally too generic, standing alone, to defeat a stay motion.”).

        Moreover, Maxell’s purported prejudice argument is undermined by the fact that Maxell

 delayed filing this lawsuit for at least six years after Apple released the first of the accused

 products. See Visual Interactive Phone Concepts, Inc. v. Samsung Telecomm. Am., LLC, No. 11-

 12945, 2012 WL 1049197, at *3 (E.D. Mich. Mar. 28, 2012) (finding lack of prejudice where

 plaintiff delayed filing lawsuit for 13 months after release of accused product); IOENGINE, LLC

 v. PayPal Holdings, Inc., No. CV 18-452-WCB, 2019 WL 3943058, at *7 (D. Del. Aug. 21,

 2019) (Bryson, Circuit J.) (“As the Federal Circuit has stated, delays caused by the plaintiff

 render arguments of timely enforcement unpersuasive.”) (collecting cases). Indeed, the Court

 relied on “the fact that Maxell did not seek a preliminary injunction” to reject Maxell’s

 “assertion that it needs injunctive relief as soon as possible.” Dkt. No. 298 at 3 n.3. In so ruling,

 the Court cited recent precedent from Judge Payne “finding that failure to seek a preliminary

 injunction weighs against any potential prejudice a patentee may suffer.” Id. (citing Uniloc 2017

 LLC v. Samsung Elec. Am., Inc., No. 2:19-cv-00259-JRG-RSP, 2020 WL 1433960, at *4 (E.D.

 Tex. Mar. 24, 2020)). Here, Maxell’s delay in bringing the suit combined with its failure to seek




                                                    8
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 10 of 19 PageID #: 32057




  a preliminary injunction “weighs against any potential prejudice” it can claim. Id.

         Further, since Maxell does not compete with Apple and does not make any products that

  practice the asserted patents, money damages in the form of a reasonable royalty will fully

  compensate Maxell for any alleged harm. See NFC Tech., 2015 WL 1069111, at *2-3 (finding

  no prejudice because “monetary relief will be sufficient” for a non-competitor); see also

  ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1338 (Fed. Cir. 2012)

  (lack of direct competition is a substantial basis for denying a permanent injunction).

  Furthermore, any delay in recovering money damages until after the Patent Office completes its

  post-grant review does not constitute undue prejudice. See Parallel Networks Licensing, LLC v.

  Ramquest Software, Inc., No. 4:19-cv-487, 2020 WL 1236266, at *2-3 (E.D. Tex. Mar. 13, 2020)

  (“mere delay in collecting damages does not constitute undue prejudice.”). Indeed, “the Federal

  Circuit has held, ‘[a] stay will not diminish the monetary damages to which [the plaintiff] will be

  entitled if it succeeds in its infringement suit—it only delays realization of those damages and

  delays any potential injunctive remedy.” CyWee Grp. Ltd. v. Samsung Elecs. Co., No.

  217CV00140WCBRSP, 2019 WL 11023976, at *4 (E.D. Tex. Feb. 14, 2019) (Bryson, Circuit J.)

  (quoting VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1318 (Fed. Cir. 2014)).

         Finally, Maxell has not submitted declarations or other evidence to substantiate a specific

  claim of prejudice. Alacritech, Inc. v. CenturyLink, Inc., No. 216CV00693-RWS-RSP, 2017 WL

  4231459, at *2 (E.D. Tex. Sept. 22, 2017); Sec. People, Inc. v. Ojmar US, LLC, No. 14-CV-

  04968-HSG, 2015 WL 3453780, at *5 (N.D. Cal. May 29, 2015) (collecting cases requiring

  “evidence to substantiate an argument that” a stay “will result in prejudice to the non-moving

  party”). As the party alleging prejudice, Maxell had the burden “to provide this Court sufficient

  evidence to evaluate the degree of prejudice that [Maxell] may suffer as the result of a stay.”




                                                   9
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 11 of 19 PageID #: 32058




  Sec. People, 2015 WL 3453780, at *5. Maxell has never done so, despite two opportunities in

  opposition to Apple’s two prior motions to stay. Accordingly, “this factor weighs in favor of a

  stay,” since Maxell “has not presented evidence it would be prejudiced beyond the procedural

  effect of the delay.” Alacritech, 2017 WL 4231459, at *2.

                 3.      Factor Three: The Stage of the Case Favors a Stay.

         As in Ramot, the stage of the case also favors a stay here. Although the proceedings are

  advanced, there “remain significant resources yet to be expended by the parties, including at the

  pretrial conference and preparations leading up to an actual trial of this case.” Ramot, 2021 WL

  121154, at *2. In Ramot, the court granted a stay less than two months before trial. Id. And

  because the instant case involves twice as many asserted patents as Ramot (six versus three), the

  “resources yet to be expended by the parties” are even more significant here, including preparing

  and presenting more than 25 witnesses across the six asserted patents, who will come from all

  over the country to attend trial. This is why the Federal Circuit has urged stays even when

  substantial time and effort have already been expended, because the actual trial is “the most

  burdensome task” in a patent case. Smartflash LLC v. Apple Inc., 621 F. App’x 995, 1005 (Fed.

  Cir. 2015). Thus, even though this case is in its late stages, this factor favors a stay.

  III.   PROCEEDING WITH TRIAL NOW WOULD JEOPARDIZE THE HEALTH
         AND SAFETY OF THE TRIAL PARTICIPANTS AND THE SURROUNDING
         COMMUNITY.

         If the Court is not inclined to stay this case pending EPR and IPR review, at a minimum

  the March 22 trial should be continued until later this year so that all participants who want one

  can get a COVID-19 vaccine.

         A.      The Number of COVID-19 Cases and Deaths Are Substantially Higher Now
                 Than in November 2020, When the Court Continued the December Trial.

         To date, more than 27 million Americans have contracted COVID-19, and more than



                                                    10
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 12 of 19 PageID #: 32059




  485,000 have died. Ex. 1 (Neuman Decl.) ⁋ 4. Texas has been particularly hard hit by the virus,

  with more than 2.5 million cases and 41,000 deaths. Id. ⁋ 5. These numbers have significantly

  worsened in the three months since the Court continued the trial to March 22. When the Court

  continued trial in early November, the number of COVID-19 cases in Texas was approximately

  one million, and the number of deaths was just above 20,000. Id. ⁋ 7. In just three months, those

  numbers have more than doubled. Id. The same trends can be seen in Bowie County and the

  surrounding counties. In early November, the number of cases in Bowie County was around

  2,500 and the total number of deaths was 97. Id. ⁋ 8. Today, the total number of cases in Bowie

  County is over 6,300, and the number of COVID-19 deaths is over 170. Id. ⁋ 5. Considering the

  75-mile radius around Bowie County—an area encompassing the jury pool and those with whom

  jurors and Court staff are likely to interact—those numbers increase to more than 84,000 cases

  and nearly 2,000 deaths. Id. ⁋ 5.

         In recent weeks, Texas has seen COVID-19 hospitalizations and cases trend downward

  after a holiday season marked by a record-breaking surge. Nevertheless, new cases and

  hospitalizations are still high. Id. ⁋ 9. And scientists have recently discovered in the U.S. new

  COVID-19 variants, including a more contagious variant first identified in Britain. The CDC has

  warned that this variant could become a significant source of infections in the United States,

  potentially leading to another acceleration in cases as trial approaches. Id. ⁋ 10.

         B.      A March Trial Poses a Health and Safety Risk for All Participants and the
                 Surrounding Communities.

         Proceeding with the March 22 trial creates an undue risk of COVID-19 spread and

  infection for trial participants, courthouse staff, and the local communities in and around the

  Texarkana Division. Id. ⁋⁋ 20-25. While Apple appreciates that the Court intends to take steps

  to socially distance those in the courtroom and require masks except for the witness and



                                                   11
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 13 of 19 PageID #: 32060




  examining attorney, the trial would still require all participants to increase their risk of exposure

  and spread of COVID-19. Indeed, even with these same precautions—masks and social

  distancing required for all trial participants and court staff—13 trial participants at a November

  trial in the Sherman Division of this District tested positive for COVID-19 during trial, resulting

  in Judge Mazzant granting a mistrial. Id. ⁋ 21.

          As with the November trial in the Sherman Division, the trial in this case would draw a

  large group of people together—some in the courtroom and many others in workspaces in

  Texarkana preparing for the trial—most of whom will have recently traveled from outside the

  local area. On the first day of trial, it is likely that around 50 potential jurors will come to the

  courthouse, and approximately 25 of them will be in the courtroom with at least ten to 15 others

  (attorneys, client representatives, and courtroom staff). In a group of this size, given the present

  existing COVID-19 cases in Bowie County and the surrounding areas, there is a high likelihood

  that several will be carrying the virus and will be capable of transmitting it to others, most likely

  while they are asymptomatic. Id. ⁋ 20.

          Even after the jury is selected, the trial would continue to require a significant group of

  people to remain together in the courtroom. And absent proper ventilation and filtration, the

  courtroom is an environment that would present a high risk of COVID-19 transmission. Id. ⁋ 18.

  By its very nature, a trial involves a great deal of speaking without wearing a mask. Speaking is one

  of the main ways that COVID-19 is transmitted from person to person, because COVID-19 spreads

  by aerosols or airborne droplets. Id. The risk of transmission by such particles is significantly

  higher in an enclosed space without proper ventilation. Id. And, in addition to the courtroom, the

  litigation teams will need to have significant groups of witnesses, lawyers, paralegals, and

  assistants—likely 15 or more—in other local workspaces, preparing for trial.




                                                     12
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 14 of 19 PageID #: 32061




         The risk of transmission is compounded because most of the lawyers, client representatives,

  and witnesses who will be participating in the trial will travel from outside the local area. Many of

  the locations from which these participants will be coming—mostly large cities, such as Los

  Angeles, San Francisco, and Washington, D.C.—have very high COVID-19 rates. Id. ⁋ 19. It is a

  near certainty that the travel participants coming from these cities will be traveling to Texarkana

  on planes with at least one person who is COVID-19 positive. See COVID-19 Event Risk

  Assessment Planning Tool, https://covid19risk.biosci.gatech.edu/ (last visited Feb. 17, 2021).

  Further, travel to Texarkana will require these people to pass through some of the country’s busiest

  airports, including Dallas-Fort Worth.

         Apple’s lawyers, witnesses, and client representatives would of course comply with the

  Court’s safety procedures while at trial, and would comply with all local safety guidance while in

  Texarkana. This would not, however, eliminate the risk that an asymptomatic person could

  unknowingly bring COVID-19 to (or from) Texarkana, such as by contracting it en route. Id. ⁋ 20.

  The parties and their witnesses will necessarily have to interact with the local community while

  staying in Texarkana for trial. Because COVID-19 can be transmitted asymptomatically,

  temperature and symptom screenings are not fully effective, and if even one person has it, then

  everyone is at risk of infection, including everyone in the courtroom, the courthouse, and the

  parties’ hotels and conference rooms. Even daily testing of trial participants would not

  effectively reduce the risk of exposure to and spread of COVD-19, as evidenced by a COVID-19

  breakout at a conference in California despite 450 negative COVID-19 tests from attendees. Id.

  This also creates a risk of spreading the disease in the community. Such an increase would further

  strain local hospitals and harm the local economy.




                                                    13
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 15 of 19 PageID #: 32062




         The trial will include participants who are at higher risk for severe illness if they become

  infected. For example, Apple has three expert witnesses who are over 65, putting them in a

  particularly high-risk category. Certain of Apple’s witnesses and lawyers also are responsible

  for providing care to elderly family members or those with underlying conditions. Moreover, for

  those trial participants coming from out of the county or state, there will be an undue risk of

  transmitting the disease to their families and their communities when they return, and especially

  in cases where family members are at higher risk, will need to self-quarantine. For all of these

  reasons, a March 22 trial would pose an unnecessary risk to the participants and those they

  interact with, both in Texarkana and when they return home. Id. ¶ 23.

         C.      A Finite Continuance of the Trial Date Would Not Unduly Prejudice Maxell.

         Should the Court not be inclined to await the outcome of the post-grant proceedings,

  Apple suggests only a limited continuance of the trial is necessary, until later this year when

  those trial participants who want to receive the COVID-19 vaccine have the opportunity to do so.

  Thus far, in Bowie County, 5.4% of the vaccine-eligible population has received one or more

  doses of the COVID-19 vaccine, and 2.7% are fully vaccinated. Id. ⁋ 14. Numbers in

  surrounding counties are similar. Id. And Texas was the first state to administer 1 million

  COVID-19 vaccines. Id. ⁋ 13. It was also recently announced that CHRISTUS St. Michael

  Health System was named as a COVID-19 Vaccination Hub by the State of Texas to serve the

  Texarkana region, which will accelerate the vaccination numbers in Bowie County and the

  surrounding areas. Id. ⁋ 15. The vaccination rates will also increase in these areas, as well as

  around the country, as the vaccine supply continues to increase. Just last week, it was announced

  that the United States had secured an additional 200 million doses of the vaccine. Id. ⁋ 16. It is

  expected that by Fall 2021, most people in the United States who want the COVID-19 vaccine

  will be able to get it. Id. ⁋ 16. Thus, at a minimum, the Court should continue the trial until all


                                                   14
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 16 of 19 PageID #: 32063




  trial participants have the opportunity to become fully vaccinated.

         For the reasons discussed above, a continuance of the trial date will not prejudice Maxell.

  In contrast, proceeding with the March trial would unduly prejudice Apple. At least three of

  Apple’s expert witnesses and two of its engineer fact witnesses will be unable to travel to

  Texarkana for trial in March due to their age, underlying health conditions, or other COVID-19

  health concerns. Even if these witnesses testify remotely via videoconference, that is no

  substitute for the face-to-face interaction that is only possible with witnesses present in the

  courtroom. Apple’s inability to present its witnesses in person would impinge upon Apple’s due

  process rights to fully contest Maxell’s evidence. Due process protects a civil defendant's “right

  to a full and fair opportunity to litigate an issue,” Hardy v. Johns-Manville Sales Corp., 681 F.2d

  334, 338 (5th Cir. 1982), and “to present evidence and argument on the contested facts and legal

  issues framed by the answer to the complaint.” Thompson v. Madison Cty. Bd. of Ed., 476 F.2d

  676, 678 (5th Cir. 1973). Similarly, proceeding with the March trial would also likely impact the

  representativeness of the jury pool, which also impacts Apple’s due process rights. Colgrove v.

  Battin, 413 U.S. 149, 160 n.16 (1973) (“What is required for a ‘jury’ is…a likelihood of

  obtaining a representative cross section of the community.”). Proceeding with the trial during

  the pandemic therefore would undermine Apple’s due process rights to a full and fair trial.

  IV.    CONCLUSION

         The reasons that previously caused the Court to deny a stay have changed, given that all

  ten asserted claims are now or will soon be subject to PTO review. Consistent with Chief Judge

  Gilstrap’s order in Ramot and AGIS, the Court should stay this case pending completion of the

  proceedings at the PTO. At the very least, however, the Court should continue the March 22 trial

  to a time later this year when all trial participants will have had the opportunity to receive the

  COVID-19 vaccine.


                                                    15
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 17 of 19 PageID #: 32064



  Dated: February 17, 2021                  Respectfully Submitted

                                       By: /s/ Harry L. Gillam, Jr.
                                           Harry L. Gillam, Jr.
                                           Texas Bar No. 07921800
                                           Melissa Richards Smith
                                           Texas Bar No. 24001351
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, TX 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           gil@gillamsmithlaw.com
                                           melissa@gillamsmithlaw.com

                                            Mark D. Fowler (Pro Hac Vice)
                                            Brent K. Yamashita
                                            Christian Chessman
                                            DLA PIPER LLP (US)
                                            2000 University Ave.
                                            East Palo Alto, CA 94303-2214
                                            Tel: 650.833.2000
                                            Fax: 650.833.2001

                                            Sean C. Cunningham (Pro Hac Vice)
                                            Erin P. Gibson (Pro Hac Vice)
                                            Kevin Hamilton (Pro Hac Vice)
                                            David R. Knudson (Pro Hac Vice)
                                            DLA PIPER LLP (US)
                                            401 B Street, Suite 1700
                                            San Diego, CA 92101
                                            Tel: 619.699.2700
                                            Fax: 619.699.2701

                                            Michael Jay (Pro Hac Vice)
                                            DLA PIPER LLP (US)
                                            2000 Avenue of the Stars, Suite 400
                                            Los Angeles, CA 90067
                                            Tel: 310.595.3000
                                            Fax: 310.595.3300

                                            Aaron G. Fountain
                                            Zachary Loney
                                            DLA PIPER LLP (US)
                                            401 Congress Avenue, Suite 2500
                                            Austin, Texas 78701-3799
                                            Tel: 512.457.7000
                                            Fax: 512.457.7001



                                       16
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 18 of 19 PageID #: 32065




                                            Dawn M. Jenkins
                                            DLA PIPER LLP (US)
                                            1000 Louisiana, Suite 2800
                                            Houston, TX 77002-5005
                                            Tel: 713.425.8490
                                            Fax: 713.300.6012

                                            Paul Steadman
                                            Stephanie Lim (Pro Hac Vice)
                                            DLA PIPER LLP (US)
                                            444 West Lake Street, Ste. 900
                                            Chicago, IL 60606
                                            Tel: 312.368.4000
                                            Fax: 312.236.7516

                                       COUNSEL FOR DEFENDANT APPLE INC.




                                       17
Case 5:19-cv-00036-RWS Document 629 Filed 02/17/21 Page 19 of 19 PageID #: 32066




                                   CERTIFICATE OF SERVICE

         The undersigned certifies that on this 17th day of February 2021, all counsel of record

  who are deemed to have consented to electronic service are being served with a copy of this

  document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel

  of record will be served by a facsimile transmission and/or first-class mail.


                                                              /s/ Harry L. Gillam, Jr.
                                                              Harry L. Gillam, Jr.




                                CERTIFICATE OF CONFERENCE

         I hereby certify that counsel for Apple and Maxell complied with the meet and confer

  requirement specified in E.D. Tex. Local Rule CV-7(h) on February 17, 2021. Counsel for

  Plaintiff indicated that Plaintiff is opposed to the relief sought by this Motion.


                                                              /s/ Harry L. Gillam, Jr.
                                                              Harry L. Gillam, Jr.




                                                    18
  WEST\292834114.3
